DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 15, 21, 25, and 28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-14, 16-18, 26, and 27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/8/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
The amendments filed 9/23/21 are acknowledged. Claims 6-9, 19-20, and 22-24, are cancelled. Claims 1-4, 14 and 27 are amended. Claims 1-5, 10-18, 21, and 25-28 are pending. Claims 1-5, 10-18, 21, and 25-28 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to use of numerous trademarks is the specification is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 1 because of the following informalities:  the term “mAb” is an abbreviation and/or acronym that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claims 15 and 28 as being dependent from a non-elected claim are withdrawn in light of the rejoinder of the claims to be examined. 

Claim Rejections Withdrawn
The rejection of claims 1-5, 21, and 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. 

The rejection of claim(s) 1-5, 21, and 25 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kostenuik et al (US 8,992,925; filed 11/13/06; published 3/31/15) is withdrawn in light of applicant’s amendments thereto. 
  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with M. Scott McBride on 1/13/22.
The application has been amended as follows: 
In the claims: 
Claims 11 and 12 are amended to read as follows: 

11. An isolated mammalian cell comprising the DNA molecule of SEQ ID NO: 3 and the DNA molecule of SEQ ID NO:4, which cell is capable of expressing polypeptides comprising the first polypeptide and the second polypeptide of the compound of claim 1, the first polypeptide having the amino acid sequence of SEQ ID NO: 1 and the second polypeptide having the amino acid sequence of SEQ ID NO: 2.

12. An isolated mammalian cell comprising the DNA molecule of Claim 10, which cell is capable of expressing the first polypeptide and the second polypeptide.



Conclusion
Claims 1-5, 10-18, 21, and 25-28 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	1/13/22

/BRIAN GANGLE/               Primary Examiner, Art Unit 1645